Citation Nr: 1118669	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-39 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for Crohn's disease, status post cholecystectomy, with hypertrophic gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to March 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. The evidence is in equipoise as to whether the Veteran's Crohn's disease is better characterized as moderately severe with frequent exacerbations, as opposed to moderate with infrequent exacerbations.

2. The evidence is in equipoise as to whether the Veteran's chronic Crohn's disease is better characterized by multiple small eroded or ulcerated areas and symptoms, as opposed to small nodular lesions and symptoms.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating of 30 percent for Crohn's disease, status post cholecystectomy, with hypertrophic gastritis, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Codes 7307, 7319, 7323 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

This is an initial rating claim, arising from a notice of disagreement received in June 2008 with a June 2007 RO rating decision that granted entitlement to service connection for Crohn's disease and assigned an initial rating of 10 percent.  With the grant of service connection the Veteran's claim was not only substantiated, it was proven, so that the purpose of VCAA notice, originally provided to the Veteran in November 2006, had been fulfilled.  Thus no further VCAA notice is required with respect to the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(a)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

The claims file contains service treatment records, records of post-service treatment, and November 2006 and February 2010 VA examination results that contain all medical evidence necessary for adjudication of the Veteran's claim.  The February 2010 VA examination report contains detailed findings and reports of gastrointestinal studies and biopsies that are sufficient for application of the relevant rating criteria.

The Veteran's Crohn's disease with hypertrophic gastritis has been rated by the RO as 10 percent disabling.  On appeal the Veteran specifically seeks the next higher available rating of 30 percent.  See April 2011 Informal Hearing Presentation, page two, first full paragraph, and page 3, last paragraph; Veteran's statement attached to December 2008 VA Form 9, paragraphs 1-5, 7-9.  

As discussed below, sufficient evidence is of record to grant an initial rating of 30 percent for Crohn's disease with hypertrophic gastritis, which constitutes a full grant of the benefit sought on appeal.  Accordingly, any error in notice or development is no more than harmless, non-prejudicial error, and no further notice or development is needed with respect to this matter.


Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

During service in September 2003 the Veteran underwent cholecystectomy surgery.  In April 2005 he was diagnosed with Crohn's disease and was placed on medication.  During service in October 2006, a biopsy was consistent with Crohn's disease with mild inflammation.  A November 2006 upper gastrointestinal series revealed no hiatal hernia or reflux.

At a pre-discharge VA general medical examination in November 2006 the Veteran was found to have a history of Crohn's disease with intermittent upper gastrointestinal distress.  The oral cavity was normal upon examination.  The abdomen was soft with no organomegaly present and no tenderness elicited.  There was no evidence of a hernia elicited.  The diagnosis was Crohn's disease, hypertrophic gastritis with ongoing medication treatment and status postoperative cholecystectomy.  A gastrointestinal series revealed no hiatal hernia or reflux.

The Veteran was discharged from active service in March 2007.

In August 2008 the Veteran wrote that although his episodes of severe symptoms had been reduced with medications, he still continued to experience less severe symptoms multiple times per month, including bloating, less intense cramping and pain that lasts from a few hours to most of the day.  He described additional symptoms such as frequent, barely controllable urges for bowel movements that occur with no warning and can require having to find a bathroom immediately.

In December 2008 the Veteran provided a typewritten log of symptoms, with original handwritten logs, for the period from June 2008 to November 2008.  He reported that on June 1 his stomach was not right, that he was bloated, and that he was uncomfortable, not with cramps, but with a "crappy" feeling.  He noted that he had experienced a headache the day before when he returned from Charlottesville, and that the stomach symptoms started then.  He indicated that on June 25 he experienced very bad heartburn for two to three minutes, a little before 10 AM; and that on July 5 he had pain in the late afternoon through evening, but was okay the next morning.  He reported some cramping around dinner after eating on July 30, which came and went until bedtime.  He reported sharp pain in his lower right abdomen for 4 1/2 hours on August 25.  For the period from September 23 to September 26 he reported blood related to bowel movements, "soaked" Friday evening and three times on Saturday.  For October 7 he reported stomach pain from 11:30 AM to 7:00 PM, and taking Bentyl ant 5:00 PM.   For October 13 he reported sharp pain after lunch for three to four hours, being very tender to the touch.  For October 15 he reported that his right side was sensitive to touch after dinner.  For November 5 he reported very bad pain, with cycling cramps, vomiting, and diarrhea, beginning at 4:00 AM, bad until about noon, and still not right the next day, with bad gas and much rumbling on November 6.  He indicated that he took Bentyl on November 5 but that the medication did no good.  He indicated that he had to leave work after one hour on November 5.  For November 13 he reported stomach pain and burning Wednesday night into Thursday morning, and continuing into Friday November 14. 

The Veteran's account appears to be carefully worded and to have been purposefully prepared without exaggeration.  The Veteran is competent to report such symptoms and his account is credible and of significant probative weight.

At a VA examination in February 2010 the Veteran was diagnosed as having Crohn's disease, status post cholecystectomy, and hypertrophic gastritis.  The examiner opined that the Veteran's disability had no effect on his usual occupation or daily activities, but provided no rationale for these findings.  Thus, the findings are of very limited probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).

In connection with the VA examination the Veteran was scheduled for an esophagogastroduodenoscopy (EGD), which was performed twelve days later.  The EGD study report includes findings by imaging of mild gastritis, and findings by biopsy of reactive foveolar cell hyperplasia with edema of lamina propria and minimal inflammation consistent with a phase of acute erosive gastritis, and hyperplasia of esophageal mucosa, consistent with reflux esophagitis.  These objective medical findings are afforded significant probative weight.

38 C.F.R. § 4.114, pertaining to rating of disabilities of the digestive system, provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall condition warrants such elevation.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20. 

There is no specific diagnostic code for Crohn's disease.  The Board finds three of the aforementioned diagnostic codes, 7307, 7319, and 7323, that are reasonably analogous to manifestations of the Veteran's Crohn's disease.  These are the diagnostic codes that most closely account for the Veteran's symptoms of gastritis, abdominal distress, and bowel disturbance.

Diagnostic Code 7307, the Diagnostic Code pertaining to hypertrophic gastritis, provides for a 10 percent rating where the condition is chronic and there are small nodular lesions and symptoms; a 30 percent rating where the condition is chronic and there are multiple small eroded or ulcerated areas, and symptoms; and a 60 percent rating where the condition is chronic and there are severe hemorrhages, or large ulcerated or eroded areas.

It is difficult to distinguish between a rating of 10 and 30 percent based on the VA examination results provided, since evidence of hyperplasia, edema, reflux esophagitis, and acute erosive gastritis, and minimal inflammation were made with respect to tissues of the gastrointestinal system, but it is difficult from the data provided to ascertain whether the lesions are small and nodular or are better characterized as eroded and ulcerated areas.  The biopsy diagnosis does include an episode of acute erosive gastritis (emphasis added), which would appear to more closely meet the description in the rating of 30 percent.

It is clear however that at no time during the pendency of the Veteran's claim have there been severe hemorrhages or large ulcerated or eroded areas, so that a rating of 60 percent is not warranted for any period during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The preponderance of the evidence is therefore against assignment of a rating of 60 percent pursuant to Diagnostic Code 7307.

Diagnostic Code 7319, the diagnostic code for irritable colon syndrome, provides for a noncompensable rating where the condition is mild, with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted where there are frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted where the condition is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

A rating of 30 percent is not warranted under Diagnostic Code 7319 because the medical evidence and the Veteran's lay testimony reflect that he is not in constant abdominal distress.  The criteria for a rating of 10 percent are better approximated, since the Veteran has, by his account, frequent episodes of bowel disturbance with abdominal distress.

Diagnostic Code 7323, the diagnostic code for ulcerative colitis, provides that a 10 percent rating is warranted where there are moderate symptoms with infrequent exacerbations; a 30 percent rating is warranted where the condition is moderately severe, with frequent exacerbations; a 60 percent rating is warranted where the condition is severe, with numerous attacks a year and malnutrition, with health only fair during remissions; and a rating of 100 percent is warranted where the condition is pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess. 

With respect to Diagnostic Code 7323, the Board finds that the Veteran's symptoms are best characterized as directly between moderately severe with frequent exacerbations and moderate symptoms with infrequent exacerbations.  Thus, it is difficult to differentiate under the facts of this case between the criteria for a 10 percent or 30 percent rating.  

However, it is clear that for no time during the pendency of the Veteran's claim is a 60 percent rating warranted since the Veteran has not at any time experienced symptoms such as malnutrition or a decline in health due to Crohn's disease to where his health could be characterized as only fair.  Fenderson v. West, 12 Vet. App. 119 (1999).  The preponderance of the evidence is therefore against a rating of 60 percent pursuant to Diagnostic Code 7323.

In light of the above, and particularly after consideration of the criteria of Diagnostic Codes 7307 and 7323, as discussed above, the Board finds that the evidence is in equipoise as to whether a rating of 10 percent or 30 percent is warranted.  Application of the criteria of objective manifestations set forth in Diagnostic Code 7307 and the subjective symptoms discussed in Diagnostic Code 7323 independently justify a rating of 30 percent based on an approximate balance of evidence; however, the two ratings may not be combined.   See 38 C.F.R. § 4.118.  In light of the foregoing, the benefit if the doubt is to be afforded the Veteran and the next higher rating of 30 percent for Crohn's disease is warranted.  See 38 C.F.R. §§ 3.102, 4.7.

The Board notes that, as discussed above, the Veteran has specifically appealed for a rating of 30 percent, so that the Board's decision in this regard constitutes a full grant of the benefit sought on appeal.  Further, for the reasons discussed above, the criteria for the next higher rating of 60 percent are not met or approximated under any applicable diagnostic code for any period during the pendency of this claim.  

Referral of this matter to the Director, Compensation and Pension, for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) is not warranted because the schedular criteria reasonably describe the Veteran's disability level and symptomatology, such as moderate to moderately severe disability due to abdominal distress, disturbance of bowel function, and gastritis, with objective evidence by biopsy and imaging of erosive symptoms and hyperplasia.  The disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate; referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to an initial rating of 30 percent for Crohn's disease with hypertrophic gastritis is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


